DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 2/2/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:  “two parallel fork arms fixed to the mobile frame” in claim 1.  From page 4, lines 28-31, and Fig. 1 of the original disclosure, the fork arms (4a, 4b) are fixed to the main frame (1) rather than to the mobile frame (2).
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6, 7, and 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites “a support member plane” in line 4.  It is not clear whether this is the same limitation as “a support member plane” from line 2 or is a new limitation.
Claim 7 recites “the fork arms are arranged so as to be moved independently along the transverse guide” and claim 1 recites “a transverse guide fixed to the main frame” and “two parallel fork arms fixed to the mobile frame”.  It is not clear how the parallel fork arms can be both fixed to the mobile frame and independently movable along the transverse guide of the main frame.  Claim 10 similarly recites that the parallel forks arms are mounted to the transverse guide of the main frame.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Grigsby (US 3,455,476) in view of Yoo (US 5,509,774).
Consider claims 1 and 7.  As best understood in view of the 35 U.S.C. 112 rejections above, Grigsby teaches a fork head with a gripping and lateral movement device for gripping thin objects, comprising:  a main frame (20) arranged to be fixed to a moving element of an elevator vehicle; a mobile frame (55) movable horizontally by a first actuator (95, 97) along a transverse guide (48) fixed to the main frame; a fork arm (100) fixed to the mobile frame; a gripping member (110) mounted on the mobile frame and movable by a second actuator (178) to and from the fork arms for trapping a thin object in a hanging position between the gripping member and the fork arms, wherein the gripping member has end portions (144, 172) superimposed on the fork arms.
Grigsby does not explicitly teach that there are two parallel fork arms.  Yoo teaches a fork head with two parallel fork arms (16, 18) arranged so as to be moved independently along a transverse guide (via 20 and 22).  It would have been obvious to a person having ordinary skill in the art to modify Grigsby’s device to have two parallel fork arms as taught by Yoo in order to reduce the weight of foot 100 or to increase the support area for article 185 to improve the stability of the article 185.  Furthermore, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  Please see MPEP 2144.04(VI)(B) and In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Grigsby in view of Yoo does not explicitly teach the claimed relative dimensions of the gripping member length and the fork width.  It would have been obvious to a person having ordinary skill in the art to make the gripping member have a length in a transverse direction equal to or greater than a fork In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).
Consider claim 2.  Grigsby teaches that said gripping member is movable along at least one linear guide (58 and 178) fixed to the mobile frame.
Consider claim 3.  Grigsby teaches that the linear guide is a telescopic guide (120, 125, and 180 telescope with respect to 58 and 179) having a guide body (58 and 179) connected to the mobile frame and a telescopic rod (180) connected to the gripping member, or a guide body connected to the gripping member and a telescopic rod connected to the mobile frame.
Consider claim 4.  Grigsby does not explicitly teach that the first actuator is a first hydraulic cylinder.  Yoo teaches a first hydraulic cylinder (20) having a cylinder body connected to a main frame (14) and an extendable rod connected to a mobile frame (18), or a cylinder body connected to the mobile frame and an extendable rod s connected to the main frame.  It would have been obvious to a person having ordinary skill in the art to modify Grigsby’s first actuator to be a first hydraulic cylinder as taught by Yoo in order to increase the amount of force that can be applied to shift the mobile frame in the transverse direction.
Consider claim 5.  Grigsby teaches that the second actuator is a second hydraulic cylinder (178) having a cylinder body (179) connected to the mobile frame and an extendable rod (180) connected to the gripping member, or a cylinder body connected to the gripping member and an extendable rod connected to the mobile frame.
Consider claim 6.  Grigsby teaches that the gripping member comprises a pressure plate (lower surfaces of 112 and 155) parallel to a support member plane defined by upper surfaces of the fork arm, 
Consider claim 8.  Grigsby teaches that the main frame defines a peripheral frame having an upper bar, a lower bar, two end posts and a central post extending from the upper bar to the lower bar (rectangular frame of 20 as shown in fig. 4).
Consider claim 9.  Grigsby teaches that the upper bar and the lower bar are oriented in a transverse direction and the end posts and the central post are oriented in a vertical direction perpendicular to a longitudinal direction and to the transverse direction (see fig. 4), wherein the transverse guide has two circular transverse sections (30, 31) extending from each of the end posts to the central post (32 or 35).
Consider claim 13.  Grigsby teaches that the linear guide (generally vertical orientation of 58 and 178) is perpendicular to a support member plane (generally horizontal plane of 100) defined by an upper surface of the fork arm.
Response to Arguments
Applicant’s arguments filed 2/2/2022 have been fully considered but they are not persuasive.
Applicant argues that Grigsby does not teach the claimed relative dimensions of the gripping member and the fork arms.  This argument is not persuasive.  The claimed relative dimensions (as clarified by Applicant’s claim amendment of 2/2/2022) is considered to be an obvious modification as stated in the 35 U.S.C. 103 rejections above.
Conclusion
There are currently no prior art rejections for claims 10-12.
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D SNELTING whose telephone number is (571)270-7015. The examiner can normally be reached Monday-Friday, 8:00-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN SNELTING/Primary Examiner, Art Unit 3652